Appeal from a decision of the Workers’ Compensation Board, filed September 19, 1975. The record establishes conclusively that the claimant, on March 12, 1971, suffered a condition of acute heart failure or insufficiency caused by an excessive work effort. The appellants have prosecuted this appeal upon a shortened record, but it appears to be essentially undisputed that the claimant sustained an accidental injury on March 12, 1971 because of the aggravation of a pre-existing heart defect caused by a damaged aortic valve. The appellants contend that the record does not contain any substantial evidence to support the conclusion of the board that the subsequent operation upon claimant for the replacement of the defective aortic valve and the sequelae of that operation are causally related to the work activity of March 12, 1971. However, unlike the case of Matter of Maynard v Industrial Welding Corp. (63 AD2d 772), relied upon by the appellants, the record herein contains unequivocal medical testimony that the particular work effort caused the condition to become symtomatic and that the operation was necessary to relieve the symptoms. Decision affirmed, with costs to the Workers’ Compensation Board against the employer and its insurance carrier. Greenblott, J. P., Sweeney, Staley, Jr., Main and Herlihy, JJ., concur.